                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RICHARD EPP,                                )                   4:18CV3166
                                            )
                     Plaintiff,             )
                                            )
              v.                            )                     ORDER
                                            )
NATURAL RESOURCES                           )
CONSERVATION SERVICE and                    )
SONNY PERDUE, in his official               )
capacity as Secretary of the United         )
States Department of Agriculture,           )
                                            )
                     Defendants.            )
                                            )


       IT IS ORDERED that Defendants’ motion for extension of time (Filing 36) is granted,
and, accordingly, that Defendants shall have until January 3, 2020, to respond to Plaintiff’s
motion for costs and fees (Filing 34).

       DATED this 20th day of December, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
